Citation Nr: 0701803	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-27 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral achilles tendon disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral pes planus (claimed as fallen arches).  

3.  Entitlement to service connection for bilateral bunions.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to August 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran testified before the undersigned at 
a Travel Board hearing in May 2006.  A transcript of this 
hearing is associated with the claims folder.  

The issues of entitlement to service connection for a 
bilateral achilles tendon disorder, pes planus, and bunions 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The RO denied service connection for bilateral fallen 
arches and a bilateral achilles tendon disorder in unappealed 
rating decisions dated in August 1992 and April 1993, 
respectively.

3.  Evidence received since the August 1992 and April 1993 
rating decisions regarding the veteran's claims for service 
connection for bilateral fallen arches and a bilateral 
achilles tendon disorder is not cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The August 1992 and April 1993  rating decisions are 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006). 

2.  New and material evidence has been received since the 
August 1992 and April 1993 rating decisions to reopen the 
veteran's claims for service connection for bilateral pes 
planus (fallen arches) and a bilateral achilles tendon 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's assertion that the 
boots she was required to wear in service contributed to her 
current foot problems.  A brief review of the history of this 
appeal is as follows.  Service medical records are negative 
for complaints of or treatment for any foot disorders.  In 
fact, in her July 1992 "Report of Medical History" the 
veteran denied any foot problems.  She was subsequently 
discharged in August 1992.    

Immediately after her discharge from service, the veteran 
submitted an original claim for service connection for fallen 
arches.  The veteran was not afforded an examination at the 
time of her initial application.  By rating decision dated in 
August 1992, the RO denied service connection for fallen 
arches, finding that there was no evidence of fallen arches 
in service.  Although the RO provided notice of the denial, 
the veteran did not initiate an appeal.  Thus, the rating 
decision of August 1992 is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

In January 1993 the veteran filed a claim for an achilles 
tendon disorder.  Again, the veteran was not afforded an 
examination.  By rating decision dated in April 1993, the RO 
denied service connection for an achilles tendon disorder, 
finding that there was no evidence of an achilles tendon 
disorder in service.  Although the RO provided notice of the 
denial, the veteran did not initiate an appeal.  Thus, the 
rating decision of April 1993 is also final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

In August 2002 the veteran submitted a claim for service 
connection for an achilles tendon disorder, fallen arches, 
and bunions.  These claims were denied by a rating decision 
dated in December 2002.  The veteran submitted an NOD in 
February 2003 and a timely appeal was filed in August 2003.  
These matters are now before the Board for appellate review.

The Board notes that although the December 2002 rating 
decision did not address whether new and material evidence 
with respect to the fallen arches and achilles tendon 
disorder had been submitted, the Board must make its own 
determination as to whether new and material evidence has 
been presented before adjudicating the claim for service 
connection on the merits.  See Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996) (regardless of a determination 
made by the regional office, the Board must ensure that it 
has jurisdiction over a case before adjudicating the case on 
the merits).  There is no prejudice to the veteran in 
undertaking this analysis in this case because, as set forth 
below, the Board accepts that new and material evidence was 
presented to reopen this appeal.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).

Initially, the Board notes that the veteran was not sent a 
VCAA notice letter in this case that explained that new and 
material evidence was needed to reopen her previously denied 
claim for service connection for fallen arches.  To the 
extent that there may be any deficiencies of VCAA notice or 
assistance regarding the narrow issue of whether new and 
material evidence has been presented, these matters are moot 
as the Board finds that, as explained in the decision below, 
the evidence warrants reopening the claims.  

New and Material Evidence Claims

When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
disallowed, the claim shall be reopened and reviewed.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  

For claims filed after August 29, 2001, "new and material 
evidence" is defined as 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In the present case, August 1992 and April 1993 rating 
decisions denied service connection for fallen arches and an 
achilles tendon disorder based on the absence of any 
complaints of foot disorders in service or at separation.  
Thus, in order to reopen these claims, the veteran must 
submit evidence showing, at the very least, a potential link 
between these foot disorders and service.    

Since the RO's August 1992 and April 1993 denials, the RO has 
obtained several VA medical treatment records dated as early 
as October 1992, two months after separation from service.  
Specifically, a VA outpatient treatment report dated in 
January 1993, only six months after service shows diagnoses 
of pes planus and achilles tendonitis.  Assuming the 
credibility of this evidence, the additional evidence is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a).  Thus, the Board finds that this evidence is new 
and material and will reopen the claims for pes planus 
(fallen arches) and an achilles tendon disorder.  


ORDER

As new and material evidence has been received, the claims 
for service connection for fallen arches and an achilles 
tendon disorder are reopened.




REMAND

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt.  38 U.S.C.A. § 5103A(b)(1).  
The veteran has stated that she was treated by Dr. L from 
Blue Cross Blue Shield, Kaiser Permanente, and "PCA" for 
her feet.  She submitted a signed authorization form for 
these records in February 2003.  Also, during the May 2006 
Travel Board hearing the veteran testified that she was 
unaware of her VA benefits so she sought treatment from 
"Kaiser Permanente," "PCA," and "HCA" after service.  
However, there is no indication in the claims folder that the 
AOJ ever attempted to obtain any of these records.          

The VCAA also provides that VA has a duty to assist the 
veteran in obtaining medical examinations or opinions if 
necessary.  38 U.S.C.A. § 5103A(d).  VA is obliged to provide 
an examination when the record contains competent evidence 
that the claimant has a current disability or symptoms of a 
current disability, the record indicates that the disability 
or symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim. Id.  The 
evidence of a link between current disability and service 
must be competent.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

As above, the veteran claims that the boots she was required 
to wear in service and the marching contributed to her 
current foot problems.  While service medical records are 
negative for any foot disorders, a VA outpatient treatment 
dated in January 1993, approximately six months after 
separation from service, shows diagnoses of pes planus and 
achilles tendonitis.  Also, an August 2004 VA outpatient 
treatment report shows complaints of a tender achilles 
tendon.  Finally, during a March 2005 VA Gulf War examination 
the examiner noted a thickening of the achilles tendon.  Such 
evidence is competent evidence of current foot disabilities.  
Also, given the proximity between the January 1993 VA 
outpatient treatment report and the veteran's separation from 
service in August 1992, a VA examination is warranted.   

Given the above evidence concerning the existence of current 
foot disorders and an indication that these disorders may be 
related to the veteran's service, a VA examination should be 
afforded on remand to determine the extent and etiology of 
the claimed conditions.  See Horowitz v. Brown, 5 Vet. App. 
217, 222 (1993).  Medical expertise informed by full review 
of the history and appropriate testing and examination is 
required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from the 
veteran and her representative, if 
applicable, all medical records from 
Dr. L of Blue Cross Blue Shield, Kaiser 
Permanente, "PCA," and "HCA."  The 
claimant should either submit the 
records herself or provide the 
necessary authorization to the AOJ.  If 
the veteran submits a signed 
authorization form for these records, 
the AOJ should make a request for these 
records.  All documents regarding this 
request must be permanently associated 
with the claims folder.  If the records 
are unobtainable, this should be noted 
in writing and associated with the 
claims folder.

2.  The AOJ should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded a medical examination to 
determine the nature, extent and 
etiology of any current foot 
disorders.  All diagnostic tests and 
studies indicated by the examiner 
should be performed.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination. 
 
After reviewing the records contained 
in the claims folder and examining the 
appellant, the examiner is requested 
to express an opinion as to the 
following questions:
     
*	What disabilities, if any, of 
the feet are currently present?
     
?	Is it at least as likely as not 
that the veteran's current foot 
disorders, if any, are causally 
related to her use of military 
boots in service, marching or to 
any other incident of service?

The term "as likely as not" does not 
mean within the realm of medical 

